UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7109



ABDUR R. SHABAZZ,

                                              Plaintiff - Appellant,

          versus


HELEN F. FAHEY, Chairwoman, Virginia Pardon
and Parole Board; GENE JOHNSON, Director,
Virginia Department of Corrections,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-04-344-2)


Submitted:   November 18, 2004          Decided:     November 29, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abdur R. Shabazz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Abdur R. Shabazz appeals the district court’s order that

dismissed his action, which the court construed as filed under 42

U.S.C. § 1983 (2000).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Shabazz v. Fahey, No. CA-04-344-2 (E.D. Va.

June 21, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -